USDC IN/ND case 3:18-cv-00264-RLM-MGG document 29 filed 06/12/19 page 1 of 2

AO 450 (Rev. 01/09) Judgment in a Civil Action



                            UNITED STATES DISTRICT COURT
                                                       for the
                                            Northern District of Indiana


SHAWN WHITT,

                             Plaintiff,

                   v.                                 Civil Action No.: 3:18-cv-264

BREMEN CASTINGS, INC.,

                             Defendant.




                                   JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):


9 the plaintiff
recover from the defendant                                                     the amount of
dollars $               , which includes prejudgment interest at the rate of           % plus post-judgment
interest at the rate of           % along with costs.


9    the plaintiff recover nothing, the action is dismissed on the merits, and the defendant
recover costs from the plaintiff                          .


x Other:     This case is DISMISSED WITH PREJUDICE pursuant to FRCP 41(a)(1)(A)(ii).

This action was (check one):


9 tried to a jury with Judge                                                   presiding, and the jury has
rendered a verdict.


9 tried by Judge                                                   without a jury and the above decision was
reached.
USDC IN/ND case 3:18-cv-00264-RLM-MGG document 29 filed 06/12/19 page 2 of 2


x decided by Judge   Robert L. Miller, Jr. on a Joint Stipulation for Dismissal    .



DATE:    June 12, 2019                        ROBERT TRGOVICH, CLERK OF COURT


                                              By:     s/K. Pflueger
                                                    Signature of Clerk or Deputy Clerk
